Case 19-12809-JKS            Doc 313      Filed 03/22/19 Entered 03/22/19 18:08:41                       Desc Main
                                         Document     Page 1 of 12


    GIBBONS P.C.
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com

    Counsel to the Debtors
    and Debtors-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


    In re:                                                    Chapter 11

    NEW ENGLAND MOTOR FREIGHT, INC.,                          Case No. 19-12809 (JKS)
    et al.,
                                                              (Jointly Administered)
                            Debtors.1


                      MOTION OF DEBTORS FOR ORDER PURSUANT
                   TO SECTIONS 105(a) AND 363(b) OF THE BANKRUPTCY
                      CODE AND BANKRUPTCY RULES 2002(a)(3) AND
              9019 AUTHORIZING THE ESTABLISHMENT OF PROCEDURES TO
              COMPROMISE AND SETTLE CERTAIN ACCOUNTS RECEIVABLE
             AND OFFSET CERTAIN CUSTOMER CLAIMS RELATING THERETO


             New England Motor Freight, Inc. and its affiliated debtors in the above-captioned chapter

11 cases (collectively, the “Chapter 11 Cases”), as debtors and debtors in possession (the

“Debtors”), hereby file this motion for entry of an order pursuant to sections 105(a) and 363(b) of


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc.
(2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357);
MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics,
LLC (4666).
Case 19-12809-JKS            Doc 313       Filed 03/22/19 Entered 03/22/19 18:08:41                        Desc Main
                                          Document     Page 2 of 12


title 11 of the United States Code (as amended, the “Bankruptcy Code”) and rules 2002(a)(3) and

9019 of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”),

establishing certain procedures to compromise and settle certain accounts receivable and offset

certain customer claims relating thereto (the “Motion”). In further support of the Motion, the

Debtors respectfully represent as follows:

                                      PRELIMINARY STATEMENT

         1.       Historically, the Debtors have relied on the collection of accounts receivable (“A/R”)

to ensure that they maintain the liquidity necessary to operate their businesses and preserve the value

of their assets. The Debtors’ timely collection of their unencumbered A/R is particularly important

in the Chapter 11 Cases in light of the Debtors’ projected use of A/R collections to finance

remaining operations in order to allow the Debtors to liquidate their remaining assets.

         2.       Collection efforts naturally have been hampered to some extent by the

commencement of the Chapter 11 Cases. However, the Debtors have also encountered difficulty

collecting A/R from customers who believe that they are entitled, or may become entitled, to

certain credits, setoffs and/or deductions (the “Credits”) with the Debtors. Credits against the

Debtors’ A/R generally fall under two categories: (a) claims by the Debtors’ “interline” partner

carriers2 (“Interline Claims”) and (b) claims for lost/damaged freight (“Freight Claims”). While,

as a technical matter, such customers’ resistance to remit payments due to the Debtors might

constitute a violation of the automatic stay of section 362 of the Bankruptcy Code, as a practical

matter, for the Debtors to pursue continuous and ongoing collection efforts and enforcements of




2
  The Debtors maintain cooperative relationships with other regional carriers, which allow the respective parties to
service an expanded geographic area. For example, the Debtors may utilize a carrier in Florida to make deliveries to
the Debtors’ customers located in the Southeast, and that same carrier would then utilize the Debtors to make deliveries
to its customers located in the Northeast. The Debtors refer to these partner carriers as “interlines.” At any given
time, the Debtors are likely to have both accounts payable and accounts receivable with the interlines.

                                                           2
Case 19-12809-JKS        Doc 313     Filed 03/22/19 Entered 03/22/19 18:08:41              Desc Main
                                    Document     Page 3 of 12


the stay would cost excessive time and money—both of which are in short supply in these Chapter

11 Cases.

       3.      To facilitate the expedient recovery and monetization of A/R, the Debtors believe

that it may be necessary in certain instances to offset, compromise or agree to accept less than the

full amount due with respect to such A/R claims. By this Motion, the Debtors are seeking to

establish certain A/R Settlement Procedures (defined below) that, if adopted, would allow the

Debtors to settle and compromise issues relating to A/R or Credits with their customers without

the need for seeking additional Court authorization, subject to oversight from key parties in interest

in these cases. This is particularly important since there are a substantial number of A/R claims

outstanding, most of which have relatively small balances. The Debtors respectfully submit that

adoption of the A/R Settlement Procedures will spare their estates the expense, delay and

uncertainty that would be associated with seeking Court approval of each customer settlement they

may seek to enter into in the Chapter 11 Cases, while preserving the ability of key parties in interest

to challenge the reasonableness of any material settlements of A/R and Credits.

                                         JURISDICTION

       4.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334 and

the Amended Standing Order of Reference from the United States District Court for the District of

New Jersey, dated September 18, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.        The statutory predicates for the relief sought herein are sections 105(a) and 363(b)

of the Bankruptcy Code and Bankruptcy Rules 2002(a)(3), 6004(h) and 9019.




                                                  3
Case 19-12809-JKS        Doc 313    Filed 03/22/19 Entered 03/22/19 18:08:41             Desc Main
                                   Document     Page 4 of 12


                                        BACKGROUND

       6.      On February 11, 2019 (the “Petition Date”), each of the above-captioned Debtors

filed voluntary petitions for relief under chapter 11of the Bankruptcy Code with the intent to

commence an orderly wind-down and liquidation of their businesses and assets through the

Chapter 11 Cases. The Debtors are in possession of their assets as debtors in possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment of

a trustee or examiner.

       7.       The Debtors offer a broad range of transportation services. Debtor New England

Motor Freight, Inc. (“NEMF”) was founded in 1918 in Elizabeth, New Jersey and is a leading

less-than-truckload (“LTL”) carrier with a focus in the Mid-Atlantic, Midwest and Northeast

United States. NEMF also offers LTL services to its customers across the United States and Canada

through a number of partnerships and interline carrier arrangements with other LTL providers. In

addition to the LTL business, the Debtors provide truckload (“TL”) services through Debtor

Eastern Freight Ways, Inc. (“Eastern”). Debtor Jans Leasing Corp. (“Jans Leasing”) is a trucking

equipment lessor; Debtor Carrier Industries, Inc. (“Carrier”) offers dedicated third party logistics

services; Debtor Apex Logistics, Inc. (“Apex”) offers transportation brokerage services, and

Debtor NEMF World Transport, Inc. (“NEWT”) provides non-vessel operation common carrier

operations between the United States and Puerto Rico.            Debtor NEMF Logistics, LLC

(“Logistics”) is a third-party logistics company specializing in logistics management services,

including warehousing, software, brokerage and support. Debtors Myar, LLC (“Myar”) and

MyJon, LLC (“MyJon”) are both dormant and had no economic actively in 2018. Debtors

Hollywood Avenue Solar, LLC (“Hollywood Solar”) and United Express Solar, LLC (“United




                                                 4
Case 19-12809-JKS          Doc 313      Filed 03/22/19 Entered 03/22/19 18:08:41                    Desc Main
                                       Document     Page 5 of 12


Solar”) were formed to acquire solar arrays for terminals in South Plainfield and Pennsauken, New

Jersey, respectively, at which the Debtors operate.

        8.       MyJon, Hollywood Solar and United Solar are wholly-owned subsidiaries of

NEMF. Myar is a wholly-owned subsidiary of Eastern. The remaining Debtors are all sister

entities owned solely by The Shevell Dynasty Trust, or by the Shevell Dynasty Trust and Myron

P. Shevell.

        9.       As of the Petition Date, the Debtors employ approximately 3,450 full-time and part-

time employees. Approximately 1,900 of the employees are members of International Association

of Machinists and Aerospace Workers, AFL-CIO (the “Union”) and are covered by a series of

collective bargaining agreements with the Union.

        10.      In 2017, the Debtors’ businesses generated consolidated gross revenues of

approximately $373 million. For 2018, the Debtors estimate that their businesses will generate

consolidated revenues of approximately $370 million.3

        11.      The Debtors’ principal place of business and corporate headquarters is located at

1-71 North Avenue East, Elizabeth, New Jersey, 07201-2859. The Debtors operate from 36

trucking terminals located throughout the Mid-Atlantic, the Northeast and Midwest, and two

additional locations in New Brunswick, NJ and Jordan, NY, which are used primarily for

administrative staff and for Eastern operations. The only real property owned by the Debtors is

located in Miami, Florida (the “Miami Property”), and is leased to an unrelated third-party

trucking company.

        12.      Additional information regarding the Debtors’ businesses, the events leading to the

Chapter 11 Cases, and the facts and circumstances supporting the relief requested herein are set


3
 The Debtors’ books for fiscal year ending December 29, 2018 are not yet final. All references to 2018 financials
herein are based on the Debtors’ preliminary results and remain subject to change.

                                                       5
Case 19-12809-JKS       Doc 313    Filed 03/22/19 Entered 03/22/19 18:08:41           Desc Main
                                  Document     Page 6 of 12


forth in the First Day Declaration of Vincent Colistra (the “First Day Declaration”) [Docket No.

22], which was filed on the Petition Date and is incorporated herein by reference.

                                    RELIEF REQUESTED

       13.     The Debtors seek entry of an order, pursuant to sections 105(a) and 363(b) of the

Bankruptcy Code and Bankruptcy Rules 2002(a)(3) and 9019, establishing the following

procedures to permit the Debtors to compromise and settle A/R and offset any Claims related

thereto on an expedited basis (the “A/R Settlement Procedures”).            The A/R Settlement

Procedures establish “tiered” notice requirements based upon the magnitude of the proposed

settlement:


               (a)    With respect to compromises in which the Debtors agree to reduce the
                      amount to be collected on account of a customer’s A/R (due to the setoff
                      of Credits or otherwise) by an amount that is equal to or less than (i)
                      $10,000, or (ii) 15% of the aggregate face amount of such A/R, as
                      reflected on the Debtors’ books and records, the Debtors shall be
                      authorized to enter into such compromises without advance notice or the
                      prior approval of this Court, provided, however, that the Debtors shall
                      provide to counsel to the Committee and the U.S. Trustee, on a monthly
                      basis, a schedule listing all such compromises reached during the prior
                      month as set forth below.

               (b)    With respect to compromises in which the Debtors agree to reduce the
                      amount to be collected on account of a customer’s A/R (due to the setoff
                      of Credits or otherwise) by an amount that is between (i) $10,000 and
                      $100,000, and (ii) greater than 15% of the face amount of such A/R, as
                      reflected on the Debtors’ books and records:

                        i.    The Debtors shall provide advance written notice of each such
                              proposed compromise along with a summary of the key terms
                              thereof (the “Settlement Summary”) to counsel to the
                              Committee and the U.S. Trustee.

                        ii.   If either (a) the Committee or (b) the U.S. Trustee objects to the
                              proposed compromise within five (5) business days of the Debtors’
                              provision of the Settlement Summary, the Debtors may either: (x)
                              renegotiate the settlement and re-submit a revised Settlement
                              Summary to the Committee and U.S. Trustee reflecting the new
                              terms (in which case the Committee and U.S. Trustee shall have

                                                6
Case 19-12809-JKS     Doc 313     Filed 03/22/19 Entered 03/22/19 18:08:41             Desc Main
                                 Document     Page 7 of 12


                             three (3) additional business days within which to submit a further
                             objection to the Settlement Summary); or (y) file a motion pursuant
                             to Bankruptcy Rule 9019 with the Court seeking approval of the
                             existing Settlement Summary on no less than seven (7) calendar
                             days’ notice to the parties that received the Settlement Summary. If
                             no objections are filed to the Motion, the court may enter an order
                             approving the proposed settlement without a hearing.

                      iii.   In the absence of an objection to a notice of the Settlement
                             Summary within the applicable timeframe established above, the
                             Debtors shall be deemed authorized to settle the claim as
                             provided in the Settlement Summary without prior Court
                             approval.

             (c)    With respect to compromises in which the Debtors agree to reduce the
                    amount to be collected on account of a customer’s A/R (due to the setoff
                    of Credits or otherwise) by an amount that greater than (i) $100,000 and
                    (ii) greater than 15% of the face amount of such A/R, as reflected on the
                    Debtors’ books and records:

                      i.     The Debtors shall file with the Court a notice of such
                             compromise and a proposed order approving same on not less
                             than seven (7) calendar days’ notice, but will not be required to
                             file a motion pursuant to Bankruptcy Rule 9019.

                      ii.    Absent an objection to the proposed settlement, the Court may
                             enter an order approving the proposed settlement without further
                             notice or a hearing. If there is an objection to a proposed
                             settlement covered by this paragraph, the Debtors may either: (a)
                             renegotiate the settlement and file a revised notice of compromise
                             with the Court on no less than seven (7) calendar days’ notice; or
                             (b) file a motion pursuant to Bankruptcy Rule 9019 with the Court
                             seeking approval of the existing settlement on no less than seven
                             (7) calendar days’ prior notice to counsel to the Committee and
                             the U.S. Trustee.

                      iii.   Absent an objection to a revised notice of proposed settlement or a
                             motion pursuant to Bankruptcy Rule 9019, as applicable, the Court
                             may enter an order approving the proposed settlement without a
                             hearing


      14.    The vast majority of Freight Claims are under $10,000, and will thus fall under tier

“(a)” above. The Debtors do not seek authority to use the A/R Settlement Procedures to



                                               7
Case 19-12809-JKS         Doc 313    Filed 03/22/19 Entered 03/22/19 18:08:41             Desc Main
                                    Document     Page 8 of 12


compromise and settle any claims held by the Debtors’ insiders as defined in 11 U.S.C. § 101(31),

affiliates, or equity holders.

        15.     On a monthly basis, the Debtors will provide reports (the “Monthly Reports”) of

all settlements entered into by the Debtors during such month pursuant to the A/R Settlement

Procedures to counsel to the Committee, on a professionals’ eyes only basis, and the U.S. Trustee;

provided, that no such report will be provided if no such settlements have been entered into during

the prior month. The Monthly Reports will set forth the name of the party with whom the Debtors

have settled, the face amount of the A/R as reflected in the Debtors’ books and records, and the

amounts for which the A/R ultimately were settled.

                                      BASIS FOR RELIEF

        16.     Compromises are favored by bankruptcy courts. See In re Sassalos, 160 B.R. 646,

653 (D. Or. 1993) (stating that “compromises are favored in bankruptcy, and the decision of the

bankruptcy judge to approve or disapprove a compromise . . . rests in the sound discretion of the

judge.”). Under Bankruptcy Rule 9019(a), the Court has the authority to approve a settlement if it

is fair and equitable and in the best interests of the estate. See In re Louise’s Inc., 211 B.R. 798

(D. Del, 1997); Fischer v. Pereira (In re 47-49 Charles St., Inc.), 209 B.R. 618, 620 (S.D.N.Y.

1997). In considering whether to approve a compromise or settlement, a court must assess and

balance the value of the claim that is being compromised against the value to the estate of accepting

the compromise. In re Martin, 91 F.3d 389, 393 (3d Cir. 1996). Among other things, a bankruptcy

court should consider: “(1) The balance between the likelihood of success compared to the present

and future benefits offered by the settlement; (2) Prospect of complex and protracted litigation if

settlement is not approved; ...and (3) The extent to which settlement is the product of arm’s length

bargaining.” Fischer v. Pereira, 209 B.R. at 620 (quoting Nellis v. Shugrue, 165 B.R. 115, 122



                                                 8
Case 19-12809-JKS            Doc 313      Filed 03/22/19 Entered 03/22/19 18:08:41                        Desc Main
                                         Document     Page 9 of 12


(S.D.N.Y. 1994)). With respect to any proposed settlement of A/R that the Debtors seek to enter

into under the A/R Settlement Procedures, the Debtors will focus on the merits of the customers’

claims for Credits or other adjustments to the applicable A/R, the risk to the Debtors if the A/R

dispute were litigated, and the expense the Debtors will likely incur in connection with such

litigation.

         17.      This Court has the authority to grant the relief requested in this Motion pursuant to

Bankruptcy Rule 9019(b), as well as sections 105(a) and 363(b) of the Bankruptcy Code.4

Bankruptcy Rule 9019(b) provides that the Court may authorize the Debtor to settle certain classes

of controversies without requiring separate notice and a hearing with respect to each such with

respect to each separate controversy.

         18.      In addition, section 105(a) of the Bankruptcy Code empowers a bankruptcy court

to “issue any order . . . that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code].” See 11 U.S.C. § 105(a). Pursuant to section 363(b)(1) of the Bankruptcy Code,

a debtor, “after notice and a hearing, may use, sell, or lease, other than in the ordinary course of

business, property of the estate.” 11 U.S.C. § 363(b)(1). To obtain court approval of a use of

property under section 363(b), a debtor needs only to show a legitimate business justification for

the proposed action. See, e.g., Myers v. Martin (In re Martin), 91 F.3d 89, 395 (3d Cir. 1996)

(noting that under normal circumstances, courts defer to a trustee’s judgment concerning use of

property under section 363(b) when there is a legitimate business justification) (internal citation

omitted); Computer Sales Int’l, Inc. v. Fed. Mogul Global, Inc. (In re Fed. Mogul Global, Inc.),

293 B.R. 124, 126 (D. Del. 2003) (“As applied in the Third Circuit, a court should approve a



4
  In connection with the settlements, the Debtors also seek relief from the automatic stay provisions of section 362 of
the Bankruptcy Code, to the extent required, to permit the Debtors to consent to the setoff of prepetition amounts by
the Debtors to a vendor or customer against prepetition amounts owed by such vendor or customer to the Debtors.

                                                          9
Case 19-12809-JKS        Doc 313    Filed 03/22/19 Entered 03/22/19 18:08:41               Desc Main
                                   Document     Page 10 of 12


debtor’s use of assets outside the ordinary course of business if the debtor can demonstrate a

sound business justification for the proposed transaction.”); In re Delaware and Hudson Ry. Co.,

124 B.R. 169 (D. Del. 1991) (noting that the Third Circuit has adopted the “sound business

judgment” test for use of property under section 363(b) of the Bankruptcy Code).

       19.     Here, the establishment of the A/R Settlement Procedures is supported by a

legitimate business justification and is in the best interests of the Debtors’ estates and creditors.

Specifically, the A/R Settlement Procedures will: (a) facilitate the Debtors’ prompt collection of

unencumbered A/R, which is necessary to ensure that the Debtors continue to have access to cash;

and (b) minimize the administrative expense and procedural burdens associated with obtaining

approval of numerous settlements of A/R, while preserving fundamental checks on the

reasonableness of such settlements.

       20.     In furtherance of the relief requested herein, the Debtors also request that, pursuant

to Bankruptcy Rule 2002(a)(3), the Court find that cause exists to limit notice, as described above,

of any settlement entered into pursuant to the A/R Settlement Procedures. Limiting notice will

enable the Debtors to promptly and efficiently enter into the settlements contemplated by the A/R

Settlement Procedures.

       21.     Bankruptcy Rule 6004(h) provides that an order authorizing use of a debtor’s

property, other than cash collateral, is stayed for a period of 14 days after entry of the order unless

the court orders otherwise. The Debtors respectfully submit that cause exists for the Court to waive

Bankruptcy Rule 6004(h), to the extent applicable, due to the Debtors’ need to promptly begin

settling A/R disputes pursuant to the A/R Settlement Procedures in order to expedite their

collection of A/R.




                                                  10
Case 19-12809-JKS         Doc 313     Filed 03/22/19 Entered 03/22/19 18:08:41                Desc Main
                                     Document     Page 11 of 12


        22.     Based on the foregoing, the Debtors submit that the relief requested is necessary

and appropriate, is in the best interests of the Debtors, their estates and their creditors, and therefore

should be granted in all respects.

                                               NOTICE

        23.     Notice of this Application has been provided to: (a) the Office of the United States

Trustee for Region Three; (b) the Official Committee of Unsecured Creditors; (c) the Debtors’

prepetition secured lenders; and (d) those parties requesting notice pursuant to Bankruptcy Rule

2002 in accordance with Local Rule 2002-1(b) (collectively, the “Notice Parties”).

        24.     In light of the nature of the relief requested herein, the Debtors respectfully submit

that no other or further notice is required.

                                           NO PRIOR REQUEST

        25.     No previous application for the relief sought herein has been made to this or any

other Court.

        WHEREFORE, the Debtors respectfully request that the Court enter the annexed Proposed

Order (a) granting the relief requested in the Motion and (b) granting such other and further relief

as the Court deems just and proper.

Dated: March 22, 2019                           Respectfully submitted,

                                                GIBBONS P.C.


                                                By: /s/ Brett S. Theisen
                                                   Karen A. Giannelli, Esq.
                                                   Mark B. Conlan, Esq.
                                                   Brett S. Theisen, Esq.
                                                   One Gateway Center
                                                   Newark, New Jersey 07102
                                                   Telephone: (973) 596-4500
                                                   Facsimile: (973) 596-0545
                                                   E-mail: kgiannelli@gibbonslaw.com
                                                              mconlan@gibbonslaw.com

                                                   11
Case 19-12809-JKS   Doc 313    Filed 03/22/19 Entered 03/22/19 18:08:41    Desc Main
                              Document     Page 12 of 12


                                                 btheisen@gibbonslaw.com

                                          Counsel to the Debtors
                                          and Debtors-in-Possession




                                         12
